Citation Nr: 9924854	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-16 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation for the cause of the veteran's 
death under the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999) for the purposes of burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, her brother, her daughter, and her son-in-law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to November in 
1945.  He died on May [redacted], 1996, and the appellant 
is the veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDING OF FACT

38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) does not allow 
for entitlement to burial benefits, which are provided for 
under chapter 23 of title 38 of the United States Code. 


CONCLUSION OF LAW

The claim of entitlement to compensation for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 
for the purposes of burial benefits lacks legal merit.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999); Sabonis v. Brown, 6 
Vet. App. 426 (1994); Mintz v. Brown, 6 Vet. App. 277 (1994).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the appellant has applied for burial benefits 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999), and the 
Board observes that, under this statute, compensation may be 
paid in cases of disability or death resulting from VA 
hospitalization or treatment as if such disability or death 
were service-connected.  Id.  The United States Court of 
Appeals for Veterans Claims (Court) addressed whether 
entitlement to burial benefits arose under 38 U.S.C.A. § 1151 
in Mintz v. Brown, 6 Vet. App. 277 (1994).  In Mintz, the 
Court found that 38 U.S.C.A. § 1151 contained references to 
chapters 11 and 13 of title 38 of the United States Code, 
which pertain to disability or death compensation and 
dependency and indemnity compensation, but included no 
references to chapter 23, which provides for the payment of 
certain burial or funeral benefits.  As such, the Court 
determined that "a determination of 'as if' service 
connection under 38 U.S.C. § 1151 may create entitlement to 
benefits under chapters 11 and 13, but not to benefits under 
chapter 23."  Mintz v. Brown, 6 Vet. App. at 282-83.

In short, there is no legal basis for entitlement to the 
benefits sought by the appellant.  As the disposition of this 
claim is based on the law and not the facts of this case, the 
appellant's claim must be denied on the basis of a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).



ORDER

Lacking legal merit, the claim of entitlement to compensation 
for the cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for the purposes 
of burial benefits is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

